--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day of
April, 2011, by and between EMCORE Corporation (the “Company”), a corporation
organized under the laws of the State of New Jersey, with its principal offices
at 10420 Research Road, SE, Albuquerque, New Mexico 87123, and the purchaser
whose name and address is set forth on the signature page hereof (the
“Purchaser”).


IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:


SECTION 1.           Authorization of Sale of the Shares. Subject to the terms
and conditions of the Agreement, the Company has authorized the issuance and
sale of 4,407,603 (as adjusted for stock splits, combinations, reclassifications
and the like) shares (the “Shares”) of common stock, no par value per share (the
“Common Stock”), of the Company, which number of shares is determined by
dividing (i) Nine Million Six Hundred Fifty Two Thousand Six Hundred Fifty U.S.
Dollars and Fifty Seven U.S. Cents ($9,652,650.57) (the “Total Purchase Price”)
by (ii) the Purchase Price. For purposes of this Agreement:


1.1            “Closing Price” shall mean an amount equal to ninety-two percent
(92%) of the VWAP during the Pricing Period;


1.2            “Purchase Price” shall mean $2.19 (as adjusted for stock splits,
combinations, reclassifications and the like);


1.3            “Commission” or “SEC” shall mean the United States Securities and
Exchange Commission;


1.4            “VWAP” shall mean the volume weighted average price of the Common
Stock for such date on the Principal Market on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg Financial L.P. or other
nationally recognized quotation service;


1.5            “Pricing Period” shall mean the twenty (20) consecutive Trading
Days immediately prior to, but not including, the Closing Date (as defined in
Section 3);


1.6            “Principal Market” shall mean the Nasdaq Global Market,
representing the exchange on which the Common Stock is listed or quoted for
trading on the Closing Date; and


1.7            “Trading Day” shall mean a day on which the Common Stock is
traded on the Principal Market.


SECTION 2.           Agreement to Sell and Purchase the Shares. At the Closing
(as defined in Section 3), the Company will, subject to the terms of this
Agreement, issue and sell to the Purchaser and the Purchaser will buy from the
Company, upon the terms and conditions hereinafter set forth, the Shares at a
per Share purchase price equal to the Purchase Price, or an aggregate purchase
price equal to the Total Purchase Price.


 
 

--------------------------------------------------------------------------------

 


SECTION 3.           Delivery of the Shares at the Closing. The completion of
the purchase and sale of the Shares (the “Closing”) shall occur at the offices
of the Company, 10420 Research Road, SE, Albuquerque, New Mexico, 87123, on the
date that is three (3) Trading Days following the date on which all of the
conditions for Closing set forth below have been satisfied or waived by the
appropriate party or on such other date as is mutually agreed to by the Company
and the Purchaser (the “Closing Date”).


At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the Total Purchase Price for the Shares by wire transfer to an
account designated by the Company and the Company shall deliver to the Purchaser
one or more stock certificates registered in the name of the Purchaser, or in
such nominee name(s) as designated by the Purchaser in writing, representing the
Shares set forth in Section 1 above and bearing an appropriate legend referring
to the fact that the Shares were sold in reliance upon the exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
provided by Section 4(2) thereof and Rule 506 thereunder. The name(s) in which
the stock certificates are to be registered are set forth in the Stock
Certificate Questionnaire attached hereto as part of Appendix I.


The Company’s obligation to complete the purchase and sale of the Shares and
deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the Total Purchase Price for the Shares being purchased hereunder; (b) each of
the representations and warranties of the Purchaser made herein are true and
correct in all respects as of the date of this Agreement and as of the Closing;
(c) the fulfillment of all undertakings of the Purchaser to be fulfilled on or
prior to the Closing; (d) receipt by the Company from the Purchaser of a fully
completed questionnaire attached hereto as Appendix I; and (e) delivery of a
Registration Rights Agreement in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”) duly executed by the Purchaser.


The Purchaser’s obligation to accept delivery of such stock certificate(s) and
to pay for the Shares evidenced thereby shall be subject to the following
conditions precedent, any one or more of which may be waived by the Purchaser:
(a) each of the representations and warranties of the Company made herein are
true and correct in all respects as of the date of this Agreement and as of the
Closing; (b) the fulfillment of all undertakings of the Company to be fulfilled
on or prior to the Closing; (c) receipt by the Purchaser of a certificate
executed by the chief executive officer and the chief financial or accounting
officer of the Company, dated as of the Closing Date, to the effect that the
conditions to Purchaser’s obligations set forth in clauses (a), (b) and (j) of
this paragraph are fulfilled and satisfied; (d) receipt by the Purchaser of a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions adopted by the Company’s Board of
Directors relating to this Agreement and the transactions contemplated hereby,
(ii) the Company’s Restated Certificate of Incorporation and (iii) the Company’s
By-laws, each as in effect at the Closing; (e) receipt by the Purchaser of a
certificate, executed by the Company’s transfer agent and dated as of the
Closing Date, evidencing the total number of shares outstanding as of a recent
date, without giving effect to the issuance of the Shares; (f) the Common Stock
(i) shall be listed on the Nasdaq Global Market and (ii) shall not have been
suspended, as of the Closing Date, by the Securities and Exchange Commission
(the “Commission”) or the Nasdaq Global Market from trading on the Nasdaq Global
Market; (g) the Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Shares; (h) delivery of a Registration Rights Agreement duly executed by the
Company; (i) delivery of a legal opinion of Stradling Yocca Carlson & Rauth, as
counsel to the Company with respect to Securities Act and Exchange Act matters,
dated as of the Closing Date in the form attached hereto as Exhibit B; (j) the
Closing Price of a share of Common Stock shall be at least $1.50 per share (as
adjusted for stock splits, combinations, reclassifications and the like); and
(k) the Purchaser shall have obtained all governmental and/or regulatory
consents and approvals, if any, necessary for its purchase of the Shares
hereunder and for the payment of the Total Purchase Price in respect thereof,
including without limitation the P.R.C. National Development Reform Commission,
the Ministry of Commerce, and State Administration of Foreign Exchange.


 
2

--------------------------------------------------------------------------------

 


SECTION 4.           Representations, Warranties and Covenants of the Company.
The Company hereby represents and warrants to, and covenants with, the Purchaser
as follows as of the date hereof and as of the Closing:


4.1            Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of New Jersey, has the requisite corporate power and authority to own or lease
its properties and assets and to carry on its business as currently conducted,
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify could not reasonably be expected to have a Material Adverse Effect. For
the purposes of this Agreement, the term “Material Adverse Effect” shall mean a
material adverse effect on the condition (financial or otherwise), properties,
business, or results of operations of the Company and its direct and indirect
subsidiaries, taken as a whole.


4.2            Reporting Company. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof (collectively, “Reports”) required thereby on
or prior to the Closing Date and, with respect to any SEC Document, has filed
such SEC Document on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension, except where the failure to file on a timely basis could not
reasonably be expected to have a Material Adverse Effect (including, for this
purpose only, any failure to which would prevent any Purchaser from using Rule
144 under the Securities Act to resell any Shares).


4.3            Authorized Capital Stock. The Company had duly authorized and
validly issued outstanding capitalization as set forth on Schedule I as of the
date set forth therein (including any securities that are either now, or may in
the future become, convertible and/or exercisable for shares of the Company’s
capital stock); the issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal, state and other securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the SEC Documents (as defined herein).
Except as described in the SEC Documents, the Company does not have outstanding
any, and no Person holds any, options or warrant to subscribe for or to purchase
shares of its capital stock, any other securities or obligations convertible
and/or exercisable for or into shares of its capital stock or any scrip put,
call or other redemption or repurchase rights with respect to any of the
Company’s securities. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s knowledge, between or among any of
the Company’s stockholders.


 
3

--------------------------------------------------------------------------------

 


4.4            Issuance, Sale and Delivery of the Shares. The Shares have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be validly issued, fully paid and nonassessable, and
will conform in all material respects to the description thereof set forth in
the SEC Documents (as defined herein). No preemptive rights or other rights to
subscribe for or purchase any shares of Common Stock of the Company exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement which have not been waived or complied with. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Shares to be sold by the Company as
contemplated herein.


4.5            Due Execution, Delivery and Performance of this Agreement. The
Company has full legal right, corporate power and authority to enter into this
Agreement and the Registration Rights Agreement (each, a “Transaction
Agreement”) and perform the transactions contemplated hereby and thereby. Each
Transaction Agreement has been duly authorized, executed and delivered by the
Company. Each Transaction Agreement constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors’ rights and the
application of equitable principles relating to the availability of remedies.
The execution and performance of each Transaction Agreement by the Company and
the consummation of the transactions herein or therein contemplated will not
violate any provision of the certificate of incorporation or by-laws of the
Company or any similar organization document or any of its direct or indirect
subsidiaries and result in the breach or violation of any agreement or other
instrument to which any of the Company or any of its direct or indirect
subsidiaries is a party, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to any of them or any of
their respective properties. No consent, approval, authorization or other order
of any court, regulatory body, administrative agency or other governmental
agency or body is required for the execution and delivery of any Transaction
Agreement or the consummation of the transactions contemplated hereby or
thereby, except for compliance with the Blue Sky laws and federal securities
laws applicable to the offering of the Shares


4.6            Accountants. KPMG LLP, who has expressed its opinion with respect
to the consolidated financial statements contained in the Company’s Annual
Report on Form 10-K for the fiscal year ended September 30, 2010, are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder (the “1933 Act Rules and Regulations”)
and by the rules of the Public Accounting Oversight Board.


 
4

--------------------------------------------------------------------------------

 


4.7            Properties. The Company has good and marketable title to all the
properties and assets described as owned by it in the consolidated financial
statements included in the SEC Documents, free and clear of all liens,
mortgages, pledges, or encumbrances of any kind except (i) those, if any,
reflected in such consolidated financial statements, (ii) those that are not
material in amount and do not adversely affect the use made and proposed to be
made of such property by the Company, or (iii) those created pursuant to that
certain Credit and Security Agreement dated as of November 11, 2010, between
Wells Fargo Bank, National Association and the Company. The Company holds its
leased properties under valid and binding leases. The Company owns or leases all
such properties as are necessary to its operations as now conducted.


4.8            No Material Adverse Change. Except as disclosed in the SEC
Documents, or except as otherwise publicly disclosed by the Company through the
issuance of a press release, since September 30, 2010 (i) the Company has not
incurred any material liabilities or obligations or entered into any material
agreement or other transaction that is not in the ordinary course of business or
that could reasonably be expected to result in a material reduction in the
future earnings of the Company; (ii) the Company has not sustained any material
loss or interference with its business or properties from fire, flood,
windstorm, accident or other calamity not covered by insurance; (iii) the
Company has not paid or declared any dividends or other distributions with
respect to its capital stock and the Company is not in default in the payment of
principal or interest on any outstanding debt obligations; (iv) there has not
been any change in the capital stock or other securities of the Company other
than the sale of the Shares hereunder and shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors, or indebtedness material to the Company (other than in the
ordinary course of business and any required scheduled payments); (v) there has
not occurred any event that has caused or could reasonably be expected to cause
a Material Adverse Effect; and (vi) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records. Except for the issuance of the Shares contemplated by this Agreement,
no event, liability or development has occurred or exists with respect to the
Company or its direct or indirect subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least two (2)
Trading Days prior to the date that this representation is made.


4.9            Compliance. Each of the Company and its direct and indirect
subsidiaries has conducted its business in compliance with all applicable laws,
rules and regulations of the jurisdictions in which it is conducting business,
including, without limitation, all applicable local, state and federal
environmental laws and regulations as well as the requirements of the Nasdaq
Global Market for continued listing of the Common Stock thereon, except where
failure to be so in compliance could not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its direct or indirect
subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of direct or indirect
subsidiaries under), nor has the Company or any of its direct or indirect
subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any contract of the Company that has been filed or
was required to have been filed as an exhibit to any Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act (each, a “Material Contract”) (whether or not such default or violation has
been waived), or (ii) is in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, except in each case as could not reasonably be expected to have a
Material Adverse Effect


 
5

--------------------------------------------------------------------------------

 


4.10          Taxes. Each of the Company and its direct or indirect subsidiaries
has filed on a timely basis (giving effect to extensions) all required federal,
state and foreign income and franchise tax returns and all other required tax
returns, reports and declarations and has paid or accrued (and set aside and
reserved an adequate amount for the payment of) all taxes or other amounts shown
as due thereon, and the Company has no knowledge of a tax deficiency that has
been or might be asserted or threatened against it or any of its direct or
indirect subsidiaries that could reasonably be expected to have a Material
Adverse Effect.


4.11          Investment Company. The Company is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.


4.12          Offering Materials. None of the Company, its directors and
officers has distributed nor will distribute on or prior to the Closing Date any
offering material, including any “free writing prospectus” (as defined in Rule
405 promulgated under the Securities Act), in connection with the offering and
sale of the Shares. The Company has not in the past nor will it hereafter take
any action to sell, offer for sale or solicit offers to buy any securities of
the Company that could result in the initial sale of the Shares not being exempt
from the registration requirements of Section 5 of the Securities Act. Assuming
the accuracy of the Purchaser’s representations and warranties set forth in this
Agreement, the Shares will be issued in compliance with all applicable federal,
state and other securities laws and no registration under the Securities Act is
required for the offer and sale of the Shares by the Company to the Purchaser
under the Transaction Agreements. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Principal Market.


4.13          Additional Information. The information contained in any Report
filed by or on behalf of the Company in the two (2) years preceding the Closing
Date (the “SEC Documents”), each of which SEC Documents is available through the
Commission’s EDGAR system, as of the dates thereof, did not contain an untrue
statement of a material fact or omit to state a material fact reasonably
expected to cause a Material Adverse Effect or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.
The SEC Documents include the following:


(a)            the Company’s Annual Report on Form 10-K for the fiscal year
ended September 30, 2010;


(b)            the Company’s Amendment No. 1 to Annual Report on Form 10-K/A for
the fiscal year ended September 30, 2010;


 
6

--------------------------------------------------------------------------------

 


(c)            the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended December 31, 2010;


(d)            the Company’s Registration Statement on Form 8-A, relating to the
description of its Common Stock, filed with the SEC on February 26, 2007,
including any amendment or report filed for the purpose of updating such
description; and


(e)            all other documents, if any, filed by the Company with the
Commission since September 30, 2010 pursuant to the reporting requirements of
the Exchange Act.


The SEC Documents, and the documents incorporated by reference therein or
attached as exhibits thereto, at the time they became effective or were filed
with the Commission, as the case may be, complied in all material respects with
the requirements of the 1933 Act Rules and Regulations and Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder (the
“1934 Act Rules and Regulations” and, together with the 1933 Act Rule and
Regulations, the “Rules and Regulations”).


4.14          Price of Common Stock. The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.


4.15          Use of Proceeds. The Company shall use the proceeds from the sale
of the Shares for working capital and general corporate purposes.


4.16          Non-Public Information. Neither the Company, nor any of its direct
or indirect subsidiaries nor, to the Company’s knowledge, any of their
respective directors, officers or employees has disclosed to the Purchaser
information that would constitute material non-public information as of the
Closing Date other than the existence of the transaction contemplated hereby.


4.17          Governmental Permits, Etc. Each of the Company and its direct and
indirect subsidiaries has all franchises, licenses, certificates and other
authorizations from such federal, state or local government or governmental
agency, department or body that are currently necessary for the operation of the
business of the Company as currently conducted, except where the failure to
possess currently such franchises, licenses, certificates and other
authorizations could not reasonably expected to have a Material Adverse Effect.


4.18          Acknowledgment Regarding Purchaser’s Purchase of Shares. The
Company acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Agreement and the transactions contemplated hereby, and any advice given by a
Purchaser or any of its representatives or agents in connection with the
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of the Shares. The Company further represents to the
Purchaser that the Company’s decision to enter into the Agreements has been
based solely on the independent evaluation by the Company and its
representatives.


 
7

--------------------------------------------------------------------------------

 


4.19          No Insolvency. Neither the Company nor any of its direct or
indirect subsidiaries, whether individually or taken as a whole, is or are, as
of the Closing Date, nor after giving effect to the transactions contemplated by
the Agreement to occur at the Closing, will be Insolvent (as defined herein).
For purposes of this Section, “Insolvent” means, with respect to any Person (as
defined herein), (i) the present fair saleable value of such Person’s assets is
less than the amount required to pay such Person’s total Indebtedness (as
defined herein), or (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured. “Person” means an individual, a limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.


4.20          Disclosure. All disclosure provided to the Purchaser regarding the
Company, its direct or indirect subsidiaries, their respective businesses and
the transactions contemplated hereby furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.


4.21          Financial Statements. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments. There is no transaction, arrangement, or other
relationship between the Company (or any direct or indirect subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Documents and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.


4.22          Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company’s knowledge, threatened in writing
(each, an “Action”) against the Company, any of its direct or indirect
subsidiaries or any of their respective properties which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Agreements or the Shares or (ii) except as specifically disclosed in the SEC
Documents, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Except as specifically disclosed in the SEC Documents, neither the
Company nor any of its direct or indirect subsidiaries, nor to the Company’s
knowledge any director or officer thereof, is or has been the subject of any
Action against the Company, any of its direct or indirect subsidiaries or any of
their respective directors or officers or involving a claim of violation of or
liability under securities laws or a claim of breach of fiduciary duty. Except
as specifically disclosed in the SEC Documents, there has not been, and to the
Company’s knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its direct or indirect subsidiaries under the Exchange Act or
the Securities Act.


 
8

--------------------------------------------------------------------------------

 


4.23          Patents and Trademarks. Except as specifically disclosed in the
SEC Documents, to the Company’s knowledge, the Company and its direct and
indirect subsidiaries own, possess, license or have other rights to use, all
patents, patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Documents as necessary or
material for use in connection with their respective businesses and which the
failure to so have would have or reasonably be expected to result in a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Except as
specifically disclosed in the SEC Documents, neither the Company nor any of its
direct or indirect subsidiaries has received a notice (written or otherwise)
within the last twenty four (24) months that any of the Intellectual Property
Rights used by the Company or any of its direct or indirect subsidiaries
violates or infringes upon the rights of any Person. Except as specifically
disclosed in the SEC Documents, there is no pending or, to the Company’s
knowledge, threatened action, suit, or proceeding or claim by any Person that
any of the Company’s and its direct or indirect subsidiaries’ businesses as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights, in each case except as could not
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, there is no existing infringement by another Person of any of the
Intellectual Property Rights that would have or would reasonably be expected to
have a Material Adverse Effect. The Company and its direct and indirect
subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


4.24          Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.


4.25          Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.


 
9

--------------------------------------------------------------------------------

 


4.26          Registration Rights. Except as disclosed in the SEC Documents,
other than the Purchaser, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.


4.27          Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. Except as
specifically disclosed in the SEC Documents, the Company has not, in the twelve
(12) months preceding the date hereof, received written notice from the
Principal Market on which the Common Stock is listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Principal Market. The Company is in compliance with all
listing and maintenance requirements of the Principal Market on the date hereof.


4.28          No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in this Agreement, none of the Company,
any of its direct or indirect subsidiaries nor, to the Company’s knowledge, any
of its directors, officers or other affiliates or any Person acting on their
respective behalves has, directly or indirectly, at any time within the past six
(6) months, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby or (ii) cause the offering of the Shares pursuant
to the Transaction Agreements to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Principal Market on which any of the securities of the Company are listed or
designated. For purposes of this Agreement, “affiliate” means, with respect to
any Person, any other Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


 
10

--------------------------------------------------------------------------------

 


4.29          Foreign Corrupt Practices. Neither the Company, nor to the
Company’s knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.


SECTION 5.           Representations, Warranties and Covenants of the Purchaser.
The Purchaser represents and warrants to, and covenants with, the Company, as of
the date hereof and as of the Closing, that:


5.1            Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, and the Purchaser
has undertaken an independent analysis of the merits and the risks of an
investment in the Shares, based on the Purchaser’s own financial circumstances;
(ii) the Purchaser has had the opportunity to request, receive, review and
consider all information it deems relevant in making an informed decision to
purchase the Shares and to ask questions of, and receive answers from, the
Company concerning such information; (iii) the Purchaser is acquiring the Shares
in the ordinary course of its business and for its own account for investment
only and with no present intention of distributing any of such Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Shares; (iv) the Purchaser has, in connection with its decision to
purchase the Shares, relied solely upon the SEC Documents and the
representations and warranties of the Company contained herein; (v) the
Purchaser has had an opportunity to discuss this investment with representatives
of the Company and ask questions of them and (vi) the Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act. To Purchaser’s actual knowledge (without
any, or duty to conduct an, investigation), as of the date hereof and as of the
Closing Date (A) Purchaser is not an affiliate of any entity or person that has
any material business relationship with the Company, and (B) no such person or
entity having a material business relationship with the Company is the
beneficial owner of the Shares being purchased hereunder within the meaning of
Section 13D of the Exchange Act.


5.2            Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.


 
11

--------------------------------------------------------------------------------

 


5.3            Confidentiality. For the benefit of the Company, the Purchaser
previously agreed with the Company to keep confidential all information
concerning this private placement. The Purchaser is prohibited from reproducing
or distributing this Agreement or any other offering materials or other
information provided by the Company in connection with the Purchaser’s
consideration of its investment in the Company, in whole or in part, or
divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Shares. Further, the Purchaser understands that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential. The Purchaser understands that the federal
securities laws impose restrictions on trading based on information regarding
this offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
a press release or press releases describing this offering. The foregoing
agreements shall not apply to any information that is or becomes publicly
available through no fault of the Purchaser, or that the Purchaser is legally
required to disclose; provided, however, that if the Purchaser is requested or
ordered to disclose any such information pursuant to any court or other
government order or any other applicable legal procedure, it shall provide the
Company with prompt notice of any such request or order in time sufficient to
enable the Company to seek an appropriate protective order.


5.4            Investment Decision. The Purchaser understands that nothing in
the Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.


5.5            Risk of Loss. The Purchaser understands that its investment in
the Shares involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Shares, including, but not limited to, those set forth under the caption “Risk
Factors” in certain SEC Documents. The Purchaser understands that the market
price of the Common Stock has been volatile and that no representation is being
made as to the future value of the Common Stock.


5.6            Legend. The Purchaser understands that, until such time as the
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold or until the Shares are registered pursuant to the
Securities Act, the Shares will bear a restrictive legend in substantially the
following form:


“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”


 
12

--------------------------------------------------------------------------------

 


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion, in a reasonably acceptable form, to the effect that
such sale, assignment or transfer of the Shares may be made without registration
under the applicable requirements of the Securities Act, (ii) the Shares can be
or are sold, assigned or transferred pursuant to Rule 144, or (iii) the Shares
are registered under, or subject to a registration statement filed under, the
Securities Act. The Company shall remove such legend no later than three Trading
Days after satisfaction of any of the above conditions.


5.7            Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.


5.8            Organization; Validity; Enforcements. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into each
Transaction Agreement and to consummate the transactions contemplated hereby and
thereby and has taken all necessary action to authorize the execution, delivery
and performance of each Transaction Agreement, (ii) the making and performance
of each Transaction Agreement by the Purchaser and the consummation of the
transactions herein or therein contemplated will not violate any provision of
the organizational documents of the Purchaser or conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any material agreement, mortgage, deed
of trust, lease, franchise, license, indenture, permit or other instrument to
which the Purchaser is a party or, any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental agency or body applicable to the
Purchaser, (iii) no consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental agency or
body is required on the part of the Purchaser for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by any
Transaction Agreement, (iv) upon the execution and delivery of each Transaction
Agreement, such agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies and (v) there is not in effect any
order enjoining or restraining the Purchaser from entering into or engaging in
any of the transactions contemplated by any Transaction Agreement.


 
13

--------------------------------------------------------------------------------

 


5.9            Short Sales. Since the time the Purchaser was first contacted
about the offering of the Shares and the transactions contemplated hereby, the
Purchaser has not taken, and prior to the public announcement of the transaction
after the Closing the Purchaser shall not take, any action that has caused or
will cause the Purchaser to have, directly or indirectly, sold or agreed to sell
any shares of Common Stock, effected any short sale, whether or not against the
box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.


SECTION 6.            Additional Covenants. In connection with the transactions
contemplated hereby, the parties hereto further agree as follows:


6.1            Furnishing of Information. In order to enable the Purchaser to
sell the Shares under Rule 144 the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to any of the Exchange Act, Securities Act or any
applicable Rules and Regulations. If the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Shares under Rule 144.


6.2            Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Person (including any
affiliate of the Company) shall, sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that will be integrated with the offer or sale of the Shares
in a manner that would require the registration under the Securities Act of the
sale of the Shares to the Purchaser, or that will be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of the Principal
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.


6.3            Securities Laws Disclosure; Publicity. By 9:00 A.M., New York
City time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Purchaser disclosing all material terms of the transactions contemplated hereby.
On or before 9:00 A.M., New York City time, on the second (2nd) Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Agreements (and including as exhibits to such Current Report on Form
8-K the material Transaction Agreements (including, without limitation, this
Agreement and the Registration Rights Agreement)).


 
14

--------------------------------------------------------------------------------

 


6.4            Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Agreements,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide the Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of the
Purchaser, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.


6.5            Indemnification. The Company will indemnify and hold the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Agreement.


Promptly after receipt by any Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to this Section 6.5, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.


 
15

--------------------------------------------------------------------------------

 


6.6            Principal Trading Market Listing. In the time and manner required
by the Principal Market, the Company shall prepare and file with such Principal
Market an additional shares listing application covering all of the Shares and
shall use its commercially reasonable efforts to take all steps necessary to
cause all of the Shares to be approved for listing on the Principal Market as
promptly as possible thereafter.


6.7            Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D promulgated under the
Securities Act and to provide a copy thereof, promptly upon the written request
of the Purchaser. The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Shares for sale to the Purchaser under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of the Purchaser.


6.8            Delivery of Shares After Closing. The Company shall deliver, or
cause to be delivered, the respective Shares purchased by Purchaser to Purchaser
within five (5) Trading Days of the Closing Date.


6.9            Standstill. Purchaser covenants with the Company that, for so
long as Purchaser owns any of the Shares, without the prior written consent of
the Company, it will not effect (or enter into any agreement to effect): (a) any
acquisition of any securities of the Company or of all or substantially all of
the assets of the Company, except pursuant to this Agreement, or (b) any tender
or exchange offer, merger or other business combination involving the Company.


6.10            Regulatory Approvals. As promptly as practicable after the date
of this Agreement, but in no event later than ten (10) business days from the
date of this Agreement: (i) Purchaser will make all filings required by legal
requirements to be made by it, including without limitation those required, if
any, by the P.R.C. National Development Reform Commission, the Ministry of
Commerce, and State Administration of Foreign Exchange, to consummate the
transactions contemplated herein, and (ii) make commercially reasonable efforts
to obtain all such approvals and consents required to be obtained by Purchaser
to consummate the transactions contemplated hereby; provided that Purchaser’s
obligations under this Section 6.10 shall be subject to, and conditioned upon,
the Company’s compliance with its obligations under this Section 6.10 as set
forth below. The Company shall cooperate and take all commercially reasonably
actions to facilitate and assist Purchaser in meeting its obligations under this
Section 6.10.


6.11          Interim Operations. Except as contemplated by this Agreement or as
the Purchaser may approve, from the date hereof until the earlier to occur of
the Closing or the termination of this Agreement, the Company will and will
cause its direct and indirect subsidiaries to conduct their respective business
in the ordinary course and in a manner consistent with past practice. Without
limitation of the foregoing, from the date hereof until the earlier to occur of
the Closing or the termination of this Agreement, Company shall not, and shall
not permit any of its direct or indirect subsidiaries to, directly or
indirectly, without the prior written consent of the Purchaser, to take any
action (or, if applicable, fail to take any action) which would, or could
reasonably be expected to, cause any of the representations or warranties of the
Company hereunder not to be true in all respects at the Closing or any other
condition precedent to Purchaser’s or the Company’s obligations hereunder not to
be fulfilled or satisfied. Until the earlier to occur of the Closing or the
termination of this Agreement, the Company will not, and will not permit any of
its direct and indirect subsidiaries to, sell any equity securities at a price
per share below (or which could be below) the Purchase Price or enter into any
agreement to do any of the foregoing. In the event that the Company or any of
its direct and indirect subsidiaries prior to Closing or the termination of this
Agreement sells, or enters into an agreement to sell, any equity securities at a
price per share below (or which could be below) the Purchase Price, the Purchase
Price shall be adjusted to equal such lower purchase price and the Company shall
sell and issue hereunder an increased number of Shares hereunder calculated by
dividing the Total Purchase Price as in effect before any adjustment to the
Purchase Price by the new adjusted Purchase Price (such that the aggregate Total
Purchase Price shall remain the same).


 
16

--------------------------------------------------------------------------------

 


SECTION 7.           Survival of Agreements, Representations and Warranties.
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties, covenants and agreements made by the Company and
the Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive the execution of this Agreement.


SECTION 8.           Broker’s Fee. Each of the parties hereto represents that,
on the basis of any actions and agreements by it, there are no brokers or
finders entitled to compensation in connection with the sale of the Shares to
the Purchaser.


SECTION 9.           Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:


if to the Company, to:


EMCORE Corporation
10420 Research Road, SE
Albuquerque, New Mexico, 87123
Attention: Hong Q. Hou
Facsimile: (505) 323-3402
E-mail: hong_hou@emcore.com


with a copy to:


 
17

--------------------------------------------------------------------------------

 


EMCORE Corporation
2015 W. Chestnut Street
Alhambra, California 91803
Attention: Alfredo Gomez
Facsimile: (626) 293-3420
E-mail: alfredo_gomez@emcore.com


or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and


if to the Purchaser, at its address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing。


SECTION 10.         Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Purchaser. Any amendment or waiver effected in accordance with this Section 9
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
and the Company.


SECTION 11.         Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.


SECTION 12.         Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


SECTION 13.         Governing Law; Venue; Dispute Resolution. This Agreement is
to be construed in accordance with and governed by the federal law of the United
States of America with respect to federal securities law matters and the
internal laws of the State of New Jersey (without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New Jersey to the rights and duties of
the parties) with respect to all other matters. Any dispute arising from, out of
or in connection with this Agreement or any other Transaction Document shall be
settled through good-faith negotiations between the parties hereto. Such
consultations and negotiation shall begin immediately after a party hereto has
delivered to the other party hereto a written request for such consultation or
negotiation. If within ninety (90) days following the date on which such notice
is given, the dispute cannot be settled through consultations, the dispute shall
be submitted to China International Economic and Trade Arbitration Commission
Beijing Commission (the “Arbitral Body”) for arbitration according to its rules
then in force. In the event any matter is so submitted to arbitration, there
shall be three (3) arbitrators, one of which shall be selected by the Company,
one of which shall be selected by the Purchaser and a third arbitrator shall be
selected by such two arbitrators. Such arbitrators shall be selected within
thirty (30) days after giving or receiving the demand for arbitration. If a
party hereto does not appoint an arbitrator who has consented to participate
within thirty (30) days after the selection of the first arbitrator, the
relevant appointment shall be made by the Arbitral Body. The arbitrator mutually
agreed by the two so appointed arbitrators shall not be a US or People’s
Republic of China (“PRC”) national. If the arbitrators appointed by the parties
hereto cannot agree on the choice of the third arbitrator within a period of
thirty (30) days after their nomination, then the third arbitrator shall be
appointed by the Arbitral Body with the condition that such arbitrator shall not
be a US or PRC national. The arbitral award shall be final and binding upon all
parties, and shall deal with the question of costs of arbitration and all
matters related thereto. The language of the arbitration shall be in Chinese and
English. The decision shall be in writing, signed by a majority of the
arbitrators, and shall include a statement setting forth the reasons for the
disposition of any claims.


 
18

--------------------------------------------------------------------------------

 


Each of the Company and the Purchaser submits to the nonexclusive jurisdiction
of state and federal courts located in the City of New York, Borough of
Manhattan for purposes of enforcing any arbitration award or disposition made or
obtained pursuant to this Section 13 or to the enforce the provisions of this
Section 13. Each of the Company and the Purchaser irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the choice of arbitration as a manner for dispute resolution or for the
laying of the venue of any proceeding pursuant to this Section 13 brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.


SECTION 14.         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one counterpart have been signed by each party hereto and delivered to the
other party. Facsimile signatures shall be deemed original signatures.


SECTION 15.         Entire Agreement. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.


SECTION 16.         Fees and Expenses. The Company and the Purchaser shall each
pay the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of the Transaction Agreement; provided, however, that the Company
shall reimburse reasonable out-of-pocket expenses of the Purchaser for legal
fees incurred with respect to the transactions set forth in this Agreement in an
amount that shall not exceed US $30,000. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Shares to the Purchaser pursuant to any applicable law
or regulation of the United States, any state or jurisdiction therein.


SECTION 17.         Parties. This Agreement is made solely for the benefit of
and is binding upon the Purchaser and the Company and no other person shall
acquire or have any right under or by virtue of this Agreement. The term
“successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.


 
19

--------------------------------------------------------------------------------

 


SECTION 18.         Further Assurances. Each party agrees to cooperate fully
with the other party and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of the Transaction Agreements.


SECTION 19.         Language of Agreement. This Agreement is written both in
Chinese and English, and the Chinese version and the English version have the
same legal effect. In the event that there is any inconsistency between the
Chinese version and the English version, both parties hereto shall come to an
agreement by negotiation in good faith. If the negotiation cannot be reached,
the provisions of Section 13 shall be applied to resolve any such dispute.


SECTION 20.         Termination. This Agreement shall be terminated, and the
parties obligations to effect the Closing shall be terminated: (i) upon the
mutual election of the parties hereto pursuant to a written instrument signed by
both such parties, (ii) upon not less than three (3) Trading Day’s prior written
notice by a party to the other party if the conditions precedent to the
terminating party’s obligations pursuant to Section 3 cannot be fulfilled or
satisfied on or prior to the Drop Dead Date (as defined below), or (iii) if no
Closing shall have occurred on or prior to August 31, 2011 (the “Drop Dead
Date”).


[Remainder of Page Left Intentionally Blank]


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.



 
EMCORE Corporation
       
By:
/s/ Hong Q. Hon    
Name: Hong Q. Hon, Ph. D.
   
Title: Chief Executive Officer and President



Signature Page to Stock Purchase Agreement


 
 

--------------------------------------------------------------------------------

 


Print or Type:


Shanghai Di Feng Investment Co. Ltd.
Name of Purchaser
(Individual or Institution)
 
People’s Republic of China
Jurisdiction of Purchaser’s Executive Offices
  Wang Qing
Name of Individual representing
Purchaser (if an Institution)
  Vice President
Title of Individual representing
Purchaser (if an Institution)



Signature by:


Individual Purchaser or Individual
representing Purchaser:
    /s/ Wang Qing      
Address:
2405 Securities Plaza, No. 528  Pudong South Rd. Shanghai    
Telephone:
+86 18616561056    
Facsimile:
+86 (21) 68811829
E-mail:
 



Signature Page to Stock Purchase Agreement


 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


CAPITALIZATION


Outstanding as of April 8, 2011:


Securities
Number
   
Common Stock
88,329,228
   
Options
9,039,407
   
Warrants
3,000,003

 
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 


Appendix I


EMCORE Corporation
STOCK CERTIFICATE QUESTIONNAIRE


Pursuant to Section 3 of the Agreement, please provide us with the following
information:


1.
The exact name that your Shares are to be registered in (this is the name that
will appear on your stock certificate(s)). You may use a nominee name if
appropriate:
 
Shanghai Di Feng Investment Co. Ltd.
       
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:
 
Same
       
3.
The mailing address of the Registered Holder listed in response to item 1 above:
 
2405 Securities Plaza, No. 528 Pudong South Road
Shanghai
CHINA
       
4.
The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:
 
N/A



 

--------------------------------------------------------------------------------